Appeal from a judgment of the Supreme Court, Erie County (John L. Michalski, A.J.), rendered April 22, 2009. The judgment convicted defendant, upon a nonjury verdict, of driving while intoxicated, a class E felony, aggravated unlicensed operation of a motor vehicle in the first degree and failure to stay within a single lane.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, following a nonjury trial, of felony driving while intoxicated (Vehicle and Traffic Law § 1192 [3]; § 1193 [1] [c] [former (i)]), aggravated unlicensed operation of a motor vehicle in the first degree (§511 [3] [a] [i]) and failure to stay within a single lane (§ 1128 [a]). Defendant failed to preserve for our review his contention that the evidence is legally insufficient to support the conviction because his motion for a trial order of dismissal “was not specifically directed at the ground[s] advanced on appeal” (People v Vassar, 30 AD3d 1051, 1052 [2006], lv denied 7 NY3d 796 [2006]; see People v Hawkins, 11 NY3d 484, 492 [2008]; People v Gray, 86 NY2d 10, 19 [1995]). In any event, we reject that contention (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). The sentence is not unduly harsh or severe. Present — Smith, J.P., Lindley, Sconiers, Pine and Gorski, JJ.